--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT
 
This is an Agreement made and entered into as of February 22, 2008, between AIR
METHODS CORPORATION, a Delaware corporation (the “Company”), and Paul Tate (the
“Executive”).
 
RECITALS
 
The Company wishes to employ the Executive in the executive positions described
below, and the Executive wishes to accept such employment.  The Company and the
Executive desire to set forth in this Agreement the terms and conditions of the
Executive’s employment by the Company, effective as the date hereof.
 
AGREEMENT
 
In consideration of the mutual promises contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.           Employment; Position; Term.  The Company hereby employs the
Executive, and the Executive hereby accepts employment with the Company, in the
capacity of Chief Operating Officer.  Subject to Section 4, the term of the
Executive’s employment under this Agreement shall be for one (1) year, beginning
March 31, 2008 (the “Start Date”).  The term of this Agreement shall be extended
for successive one-year periods on March 1 of each year beginning March 1, 2009,
unless on or before three months prior to any such renewal date the Company or
the Executive provides written notice to the other of its or his intention not
to renew.
 
2.           Duties, Responsibilities and Authority.  In his capacity as Chief
Operating Officer, the Executive shall have primary responsibility for the
overall operation and the day-to-day management of the business of the
Company.  In the absence or of the Chief Executive Officer, the Chief Operating
Officer shall assume and discharge the responsibilities of that office. In this
capacity, he shall also perform such other duties as are prescribed by
applicable law and the Company’s bylaws for the office which the Executive shall
hold pursuant to this Agreement, all of which responsibilities shall be
discharged in accordance with policies established by the Company’s Board of
Directors (the “Board”).  In his capacity as Chief Operating Officer, the
Executive shall report to the Chief Executive Officer and be subject to the
additional direction and control of the Board.  The Executive shall devote his
full professional and managerial time and effort to the performance of his
duties as Chief Operating Officer, and he shall not engage in any other business
activity or activities which, in the mutual judgment of the Executive and the
Board, do, in fact, conflict with the performance of his duties under this
Agreement.
 
3.           Compensation.
 
(a)           Salary.  For services rendered under this Agreement, the Company
shall pay the Executive a salary of $295,000 per annum (as adjusted pursuant to
Section 3(b), the "Salary").

 
 

--------------------------------------------------------------------------------

 

(b)           Annual Review and Salary Adjustment.  The Executive’s salary will
not be reviewed during the calendar year 2008.  The Executive’s first salary
review shall be for the period ending December 31, 2009, and, as appropriate,
his salary shall be adjusted effective January 1, 2009 and shall be reviewed
annually thereafter during the term of this Agreement.
 
(c)           Bonus.  In addition to the Salary, the Executive shall be eligible
to receive an annual bonus for each year of his employment ending on and after
December 31, 2008, as determined by the Board or by the Chief Executive Officer
if and to the extent the authority to make such determination is delegated by
the Board to the Chief Executive Officer.
 
(d)           Equity Awards.
 
(i)           The Executive may participate in stock option programs of the
Company in accordance with the policies applicable to other officers of the
Company upon such terms as the administrators of such programs in their
discretion determine.
 
(ii)           Options. As additional consideration for the Executive’s
performance of services hereunder, effective upon the Start Date, the Company
hereby issues to the Executive, under and subject to the Company’s 2006 Equity
Compensation Plan (the “Plan”), options (the “Options”) to purchase 25,000
shares of the Company’s common stock, par value $0.06 per share (the “Common
Stock”).  It is intended that the maximum amount of these Options as permitted
under law shall qualify as an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), and to the extent that
all or any portion of the Options do not so qualify, the Options shall be
treated as non-qualified options.  The Options shall have an exercise price
equal to the Fair Market Value of the Common Stock (as such term is defined in
the Plan) on the Start Date (subject to customary adjustments for stock splits
and stock dividends) and shall expire on the tenth (10th) anniversary of the
Start Date. The Options shall vest and become exercisable one-third (1/3) on
each anniversary of the Start Date.
 
(iii)           Restricted Shares. As additional consideration for the
Executive’s performance of services hereunder, effective upon the Start Date,
the Company hereby issues to the Executive, under and subject to the
Plan, 3,500 restricted shares of Common Stock (the “Restricted Shares”). The
Executive’s rights with respect to the Restricted Shares shall remain
forfeitable at all times prior to the dates set forth below (each a “Lapse
Date”):
 
Number of Shares
Lapse Date
1,166
1st anniversary of Start Date
1,166
2nd anniversary of Start Date
1,167
3rd anniversary of Start Date

 
 
provided however, that, notwithstanding anything to the contrary in the Plan,
the Executive shall not be entitled to sell the Restricted Shares until the
first (1st) anniversary following the Lapse Date applicable thereto.

 
-2-

--------------------------------------------------------------------------------

 

(e)           Benefits and Vacation.  The Executive shall be eligible to
participate in such insurance programs (health, disability, or life) or such
other health, dental, retirement, or similar employee benefits programs as the
Board may approve, on a basis comparable to that available to other senior
officers and executive employees of the Company, including such long-term
disability benefits as may be available to other executive officers of the
Company.  The Executive shall be entitled to four (4) weeks of paid vacation per
year.  The Executive may accumulate up to one and one-half times his annual
vacation accrual rate at any one time.  The value of any unforfeited, accrued
but unused vacation time shall be paid in cash to the Executive upon termination
of his employment for any reason.
 
(f)           Reimbursement of Expenses.  The Company shall reimburse the
Executive for all reasonable out-of-pocket expenses incurred by the Executive in
connection with the business of the Company and in the performance of his duties
under this Agreement upon the Executive’s presentation to the Company of an
itemized accounting of such expenses with reasonable supporting data.
 
4.           Termination.  Either party may terminate the Executive’s employment
under this Agreement, without cause, upon ninety (90) days’ written advance
notice to the other party, but subject to the provisions of Section 7
hereof.  The Company may terminate the Executive’s employment for “Cause” (as
hereinafter defined) immediately upon written notice stating the basis for such
termination.  “Cause” for termination of the Executive’s employment shall only
be deemed to exist if the Executive has breached this Agreement and if such
breach continues or recurs more than 30 days after notice from the Company
specifying the action which constitutes the breach and demanding its
discontinuance, exhibited willful disobedience of reasonable directions of the
Board, or committed gross malfeasance in performance of his duties hereunder or
acts resulting in an indictment charging the Executive with the commission of a
felony; provided that the commission of acts resulting in such an indictment
shall constitute Cause only if a majority of the directors who are not also
subject to any such indictment determine that the Executive’s conduct was
willful and has substantially adversely affected the Company or its
reputation.  A material failure to perform his duties hereunder that results
from the disability of the Executive shall not be considered Cause for his
termination.
 
5.           Disability.  If the Executive shall be prevented by illness,
accident, or other incapacity from properly performing his duties hereunder
(and, if required by the Company, upon the furnishing of evidence satisfactory
to the Company of such disability), the Company shall, during the continuance of
his disability but only for the remaining term of this Agreement or six (6)
months, whichever is greater, pay the Executive his compensation payable under
the provisions of Section 3 (above) and continue to provide the Executive all
other benefits provided hereunder, provided that any amount received during such
time by the Executive under a disability insurance policy carried by the Company
shall be credited against the compensation due to the Executive.  As used
herein, the term “disability” shall mean the complete and total inability of the
Executive, due to illness, physical or comprehensive mental impairment to
substantially perform all of his duties as described herein for a consecutive
period of thirty (30) days or more.
 
6.           Death.  In the event of the death of the Executive, except with
respect to any benefits which have accrued and have not been paid to the
Executive hereunder, the provisions of this Employment Agreement shall terminate
immediately.  However, the Executive’s estate shall have the right to receive
compensation due to the Executive as of and to the date of his death and,
furthermore, to receive an additional amount equal to one-twelfth (1/12) of the
Executive’s annual compensation then in effect as specified in Section 3, above.

 
-3-

--------------------------------------------------------------------------------

 

7.           Severance Pay. Subject to the conditions set forth below, in the
event that the Executive’s employment is terminated by the Company other than
for Cause, whether during or after the term of this Agreement, the Executive
shall be entitled, for a period of twelve (12) months following the termination,
to receive compensation at an annual rate equal to the Executive’s highest cash
compensation received during any 12-month period of his employment, payable at
the Company’s regular payment intervals; provided, that if any of such payments
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this proviso be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), the amount payable hereunder shall
be reduced to the largest amount which the Executive determines would result in
no portion of the payments hereunder being subject to the Excise Tax.  In
addition, the Executive shall be entitled to continue to receive at the
Company’s expense, coverage under the Company’s health insurance policies, or
comparable coverage, during the term of such severance payments, but only until
the Executive begins other employment in connection with which he is entitled to
health insurance coverage.  As a condition of the Executive’s right to receive
severance compensation as provided above, the Executive shall sign and deliver
to the Company a release of all claims that the Executive might otherwise assert
against the Company, in a form approved by the Company.  If the Executive
voluntarily resigns his employment hereunder, or if his employment is terminated
for Cause, the Executive shall not be entitled to any severance pay or other
compensation beyond the date of termination of his employment.
 
8.           Change of Control/Constructive Termination.  In the event that a
Change of Control of the Company, as hereinafter defined, occurs, and the
Executive’s employment by the Company, or a successor to the business of the
Company, is terminated by the Company or the successor in connection with, or
within one year after, the occurrence of such Change of Control, or if, after a
Change of Control, the Executive terminates his employment as a result of a
“constructive termination” of his employment by the Company or such successor,
the Executive shall be entitled for a period of two (2) years following such
termination or constructive termination, to receive compensation at an annual
rate equal to the Executive’s highest cash compensation received during any
12-month period of his employment, payable at the Company’s regular payment
intervals; provided, that if any of such payments would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code and (ii) but
for this proviso be subject to the Excise Tax, the amount payable hereunder
shall be reduced to the largest amount which the Executive determines would
result in no portion of the payments hereunder being subject to the Excise
Tax.  For purposes of this Section, a “constructive termination” by the Company
or its successor shall be deemed to occur if the Executive is assigned to
another position, not comparable in terms of salary, duties, status or
authority, or substantially reducing the Executive’s job responsibilities and
authority from the position, responsibilities and/or authority held by the
Executive prior to the Change of Control, or if the Executive’s place of work
shall be moved more than 75 miles from the Executive’s place of work with the
Company prior to the Change of Control.  For purposes of this Section 8, a
Change of Control shall be deemed to have occurred in the event that a merger,
sale of assets, sale or exchange of stock, or other corporate reorganization
occurs with another corporation or other entity, following which and as a result
of which, at least 50% of the ownership interest of the surviving corporation is
held by persons other than the shareholders of the Company prior to such
transaction, or a majority of the directors of the surviving corporation are
persons other than the directors of the Company prior to such transaction.  Any
notice by the Executive to the Company or its successor claiming a constructive
termination of the Executive shall specify the claimed default by the Company or
the successor and the Company or its successor shall have ninety (90) days to
make such modifications in the Executive’s working relationship as to overcome
the constructive termination.

 
-4-

--------------------------------------------------------------------------------

 

9.           Indemnification.  The Company shall, to the fullest extent
permitted by applicable law, indemnify the Executive and hold him harmless if he
is a party, or is threatened to be made a party, to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
or investigative, by reason of the fact that the Executive is or was an officer
and employee of the Company or is or was serving at the request of the Company
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by the Executive in connection with such action, suit or proceeding so
long as the Executive acted in good faith and in a manner that he reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
his conduct was unlawful.  To the fullest extent permitted by law, the Company
shall pay such expenses of the Executive in advance of the final disposition of
such action upon satisfying such conditions as may be imposed by law with
respect to such advances.
 
10.           Covenant Not to Compete.  During the continuance of his employment
by the Company and for a period of twelve (12) months after termination of his
employment, the Executive shall not, anywhere in the United States, engage in
any business which competes directly or indirectly with the Company.  Any
company or business which is engaged in the air medical transport business or
the business of furnishing or retrofitting aircraft to provide medical
transports shall be deemed to be engaged in business in competition with the
Company.
 
11.           Trade Secrets and Confidential Information.  During his employment
by the Company, and for a period of five (5) years thereafter, the Executive
shall not, directly or indirectly, use, disseminate, or disclose for any purpose
other than for the purposes of the Company’s business, any of the Company’s
confidential information or trade secrets, unless such disclosure is compelled
in a judicial proceeding.  Upon termination of his employment, all documents,
records, notebooks, and similar repositories of records containing information
relating to any trade secrets or confidential information then in the
Executive’s possession or control, whether prepared by him or by others, shall
be left with the Company or returned to the Company upon its request.
 
12.           Severability.  It is the desire and intent of the parties that the
provisions of Sections 10 and 11 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular sentence or portion
of either Section 10 or 11 shall be adjudicated to be invalid or unenforceable,
the remaining portions of such section nevertheless shall continue to be valid
and enforceable as though the invalid portions were not a part thereof.  In the
event that any of the provisions of Section 10 relating to the geographic areas
of restriction or the period of restriction shall be deemed to exceed the
maximum area or period of time which a court of competent jurisdiction would
deem enforceable, the geographic areas and times shall, for the purposes of this
Agreement, be deemed to be the maximum areas or time periods which a court of
competent jurisdiction would deem valid and enforceable in any state in which
such court of competent jurisdiction shall be convened.

 
-5-

--------------------------------------------------------------------------------

 

13.           Injunctive Relief.  The Executive agrees that any violation by him
of the agreements contained in Sections 10 and 11 are likely to cause
irreparable damage to the Company, and therefore agrees that if there is a
breach or threatened breach by the Executive of the provisions of said sections,
the Company shall be entitled to an injunction restraining the Executive from
such breach.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies for such breach or threatened breach.
 
14.           Miscellaneous.
 
(a)           Notices.  Any notice required or permitted to be given under this
Agreement shall be directed to the appropriate party in writing and mailed or
delivered, if to the Company, to 7301 South Peoria, Englewood, Colorado 80112 or
to the Company’s then principal office, if different, and if to the Executive,
to such address as the Executive may have furnished to the Company for this
purpose or, if the Executive has furnished no such address, to the Executive’s
last known address as shown on the Company’s records.
 
(b)           Binding Effect.  This Agreement is a personal service agreement
and may not be assigned by the Company or the Executive, except that the Company
may assign this Agreement to a successor by merger, consolidation, sale of
assets or other reorganization.  Subject to the foregoing, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors, assigns, and legal representatives.
 
(c)           Amendment.  This Agreement may not be amended except by an
instrument in writing executed by each of the parties hereto.
 
(d)           Applicable Law.  This Agreement is entered into in the State of
Colorado and for all purposes shall be governed by the laws of the State of
Colorado.
 
(e)           Counterparts.  This instrument may be executed in one or more
counterparts, each of which shall be deemed an original.
 
(f)           Entire Agreement.  This Agreement supersedes and replaces all
prior agreements between the parties related to the employment of the Executive
by the Company.

 
-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
AIR METHODS CORPORATION
 
 
 
By:
/s/ Aaron D. Todd
   
Name:
Aaron D. Todd
   
Title:
Chief Executive Officer
                 
THE EXECUTIVE:
 
 
 
/s/ Paul Tate
 
Paul Tate



 
-7-

--------------------------------------------------------------------------------

